DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/05/2022 have been fully considered but they are not persuasive.
With respect to Applicant’s argument that Burbank and Stroup et al. fail to disclose wherein “the planar inner contact surface of the first band portion contacts the inner guide surface of the first link…”, Examiner points out that the use of “contacts” broadens the scope since there is no special definition in the specification that specifically requires the contact between these structures be direct. The broadest reasonable interpretation includes the definition “immediate proximity or association” (Dictionary.com) which does not exclude indirect contact via additional structures.
With respect to Applicant’s argument that it would not be obvious to modify the Burbank reference using the teachings of Stroup et al. since the cable segments (also taught to be flat bands) are not coupled to a tool member, and therefore Stroup et al. does not face the same challenges in replacing cables with bands as would be present with the device of Burbank (due to the specific orientation/configuration required of the band to allow for rotation in multiple axes), Examiner agrees. Bruehwiler et al. (PGPub US 2019/0099231 A1) is substituted to cure this deficiency (PP [0027]: “The drive cables may be referred to and otherwise characterized as cables, bands, lines, cords, wires, ropes, strings, twisted strings, elongate members, etc.”) in view of the amendments.
Claim Objections
Claims 1, 29, and 37 are objected to because of the following informalities: In the last line of each claim there appears to be an error, as the phrase “and the second band portion bends about the second axis” should be “as the second band portion bends about the second axis”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 11, 14-15, 18, 29, 32-33,  and 37-41 are rejected under 35 U.S.C. 103 as being unpatentable over Burbank (US Patent No. 8,821,480 B2) in view of Bruehwiler et al. (PGPub US 2019/0099231 A1).
With respect to claim 1, Burbank discloses a medical device (200 in Figs. 2A-B) comprising: a first link (220), a second link (230), and a cable (253 and 254); the first link (220) comprising a proximal end portion (right end of 220) and a distal end portion (left end of 220), the proximal end portion of the first link (right end of 220) being coupled to a shaft (110), and a first guide channel (222) being defined within the first link (220), the first guide channel (222) having an inner guide surface (inner/medial surface of 222) and an outer guide surface (left or right/lateral surface of 222); the second link (230) comprising a proximal end portion (right end of 230) and a distal end portion (left end of 230), the proximal end portion of the second link (right end of 230) being rotatably coupled to the distal end portion of the first link (right end of 230 couples to left end of 220 via 225), the second link (230) being rotatable relative to the first link (220) about an axis (425 in Fig. 4B), the distal end portion of the second link (left end of 230 in Fig. 2A) comprising a connector (235) coupled to a tool member (244); the tool member (244) being rotatable relative to the second link (230) about a second axis (435 in Fig. 4B), the second axis (435) being non-parallel to the first axis (435 is perpendicular to 425); and a second guide channel (232 in Fig. 2B) being defined within the second link (230); and the cable (253 and 254) comprising a proximal end portion (not shown, portions of 253 and 254 stretching through shaft 110) and a distal end portion (portions of 253 and 254 shown in Figs. 2A-B), a first portion of the distal end portion of the cable (portions of 253 and 254 shown in Figs. 2A-B that run through the channels) being within the first guide channel (222) and the 232 in Fig. 2B), a second portion of the distal end portion of the cable (portions of 253 and 254 shown in Figs. 2A-B) being coupled to the tool member (244, see Fig. 4A), and the second link (230 in Fig. 4B) being rotatable relative to the first link (220) about the first axis (425) as the distal end portion of the cable (portions of 253 and 254 shown in Figs. 2A-B) is moved (col. 8, lines 39-46: “Pitch axis rotations, i.e., rotations 425 in FIG. 4B, rotate distal clevis 230 about the pitch axis defined by pin 225. For clockwise rotation about the pitch axis, a backend mechanism (not shown) pulls in identical lengths of cables 253 and 254 while releasing the same lengths of cables 251 and 252. Cables 253 and 254 apply forces to distal clevis 230 at moment arms defined by the guide channels of cables 253 and 254 through distal clevis 230”), the inner contact surface of the first cable portion (inner portion of 253 and 254 shown in Figs. 2A-B that run through the channels) contacts the inner guide surface (222, note that the contact does not have to be direct) of the first link (220) as the second link (230) rotates relative to the first link (220) about the first axis (225) in a first direction (the cable presses against different surfaces as the links pivot around 225); the outer contact surface of the first band portion (outer portion of 253 and 254 shown in Figs. 2A-B that run through the channels) contacts the outer guide surface (left or right/lateral surface of 222) of the first link (220) as the second link (230) rotates relative to the first link (220) about the first axis (225) in a second direction opposite the first direction (the cable presses against different surfaces as the links pivot around 225); and the outer contact surface of the second band portion (outer surface of 253 and 254 that wraps around tool member 244) contacts a contact surface of the tool member (244, note that the claim language does not require direct contact) [as] the second band portion (portion of 253 and 254 that wraps around tool member) bends about the second axis (235).
	However, since the device of Burbank utilizes cables, it fails to explicitly disclose using bands with planar inner and outer contact surfaces.
	In the same field of endeavor of articulating surgical instruments (abstract), Bruehwiler et al. teaches a medical device (100 in Fig. 3) comprising multiple links (302a and 302b of wrist 106) coupled to a tool member (104) and a shaft (102). The medical device (100) also comprises drive elements (PP [0035]: “The drive cables 308a-d extend proximally from the end effector 104 to the drive housing 108”) that are contemplated to be bands (PP [0027]: “The drive cables may be referred to and otherwise characterized as cables, bands… etc.”). Furthermore, bands inherently have planar inner and outer contact surfaces.
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Burbank disclosure to incorporate the teachings of Bruehwiler et al. and include wherein the tension elements are bands. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution of tension elements that would have yielded predictable results.
With respect to claim 2, Burbank further discloses wherein the second band portion of the cable (portion of 253 and 254 in Figs. 2A-B that wraps around 244) is offset from the connector (cables are radially offset from 235 in Fig. 2B) such that the tool member (244) rotates relative to the second link (230) about the second axis (435 in Fig. 4B) as the distal end portion of the cable (portions of 253 and 254 shown in Figs. 2A-B) is moved (col. 8, lines 50-63: “Yaw rotations, i.e., rotations 435 in FIG. 4B, corresponds to both rotating jaws 242 and 244 in the same direction and through the same angle… If at the same time the backend mechanism pulls in a length of cable 254 and releases the same length of cable 253, jaw 244 will rotate clockwise through an angle that is the same as the angle through which jaw 242 rotates”).
	However, since the device of Burbank utilizes cables, it fails to explicitly disclose using bands.
	In the same field of endeavor of articulating surgical instruments (abstract), Bruehwiler et al. teaches a medical device (100 in Fig. 3) comprising multiple links (302a and 302b of wrist 106) coupled to a tool member (104) and a shaft (102). The medical device (100) also comprises drive elements (PP [0035]: “The drive cables 308a-d extend proximally from the end effector 104 to the drive housing 108”) that are contemplated to be bands (PP [0027]: “The drive cables may be referred to and otherwise characterized as cables, bands… etc.”). Furthermore, bands inherently have planar inner and outer contact surfaces.
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Burbank disclosure to incorporate the teachings of Bruehwiler et al. and include wherein the tension elements are bands. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution of tension elements that would have yielded predictable results.
Regarding claim 3, Burbank further discloses wherein the second guide channel (232 in Fig. 2B) is offset from a center line of the second link (230) (each channel of 232 is offset from the longitudinal center of 230).
Regarding claim 4, Burbank further discloses wherein the second link (230 in Figs. 2A-B) is coupled to the first link (220) at a first joint (225), the connector (235) of the second link (230) is a second joint (see Fig. 4B, 235 is a pin joint); and the tool member (244) comprises a pulley (248A in Fig. 3A on identical tool member 242) about which the distal end portion of the cable (portions of 253 and 254 shown in Figs. 2A-B) is wrapped (col. 7, lines 38-39: “Cables 251 and 252 attach to jaw 242 of effector 240, and cables 253 and 254 attach to jaw 244 of effector 240”).
	However, since the device of Burbank utilizes cables, it fails to explicitly disclose using bands.
	In the same field of endeavor of articulating surgical instruments (abstract), Bruehwiler et al. teaches a medical device (100 in Fig. 3) comprising multiple links (302a and 302b of wrist 106) coupled to a tool member (104) and a shaft (102). The medical device (100) also comprises drive elements (PP [0035]: “The drive cables 308a-d extend proximally from the end effector 104 to the drive housing 108”) that are contemplated to be bands (PP [0027]: “The drive cables may be referred to and otherwise characterized as cables, bands… etc.”). Furthermore, bands inherently have planar inner and outer contact surfaces.
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Burbank disclosure to incorporate the teachings of Bruehwiler et al. and include wherein the tension elements are bands. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution of tension elements that would have yielded predictable results.
With respect to claim 5, Burbank further discloses wherein a third guide channel (bottom 222 in Fig. 2B) is defined within the first link (220), a fourth guide channel (bottom 232 corresponding to 251 and 252) is defined within the second link (230); the cable (253 and 254) is a first cable; and the medical device (200) further comprises: a second cable (251 and 252) comprising a proximal end portion (not shown, portions of 251 and 252 stretching through shaft 110) and a distal end portion (portions of 251 and 252 shown in Figs. 2A-B, see Fig. 4A for better visualization), the distal end portion of the second cable (portions of 251 and 252 shown in Figs. 2A-B, see Fig. 4A for better visualization) being coupled to the tool member (coupled directly to 242 and indirectly to 244 via 235 in Fig. 4A), the distal end portion of the second cable (portions of 251 and 252 shown in Figs. 2A-B, see Fig. 4A for better visualization) being within the third guide channel (bottom 222 in Fig. 2B) and the fourth guide channel (bottom 232, only partially seen), the second link (230) being rotatable relative to the first link (220) about the first axis (425 in Fig. 4B) as the distal end portion of the first cable (portions of 253 and 254 shown in Figs. 2A-B) and the distal end portion of the second cable (portions of 251 and 252 shown in Figs. 2A-B, see Fig. 4A for better visualization) are moved in a proximal direction (col. 9, lines 38-43: “Cables 251 and 252 attach to jaw 242 of effector 240, and cables 253 and 254 attach to jaw 244 of effector 240. The attachment of cables 251 and 252 to jaw 242 is such that pulling in a length of one cable 251 or 252 while releasing the same length of the other cable 252 or 251 causes jaw 242 to rotate about pin 235. Similarly, the attachment of cables 253 and 254 to jaw 244 is such that pulling in a length of one cable 253 or 254 while releasing the same length of the other cable 254 or 253 causes jaw 244 to rotate about pin 235”), and the tool member (244) being rotatable relative to the second link (230) about the second axis (435 in Fig. 4B) as the distal end portion of the first band (portions of 253 and 254 shown in Figs. 2A-B) is moved in the proximal direction and the distal end portion of the second band (portions of 251 and 252 shown in Figs. 2A-B, see Fig. 4A for better visualization) is moved in a distal direction (see col. 9, lines 38-43 above, the claim language does not require that the entire distal end portions move in a distal/proximal direction, furthermore the device is capable of actuating/moving in this manner).
	However, since the device of Burbank utilizes cables, it fails to explicitly disclose using bands.
	In the same field of endeavor of articulating surgical instruments (abstract), Bruehwiler et al. teaches a medical device (100 in Fig. 3) comprising multiple links (302a and 302b of wrist 106) coupled to a tool member (104) and a shaft (102). The medical device (100) also comprises drive elements (PP [0035]: “The drive cables 308a-d extend proximally from the end effector 104 to the drive housing 108”) that are contemplated to be bands (PP [0027]: “The drive cables may be referred to and otherwise characterized as cables, bands… etc.”). Furthermore, bands inherently have planar inner and outer contact surfaces.
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Burbank disclosure to incorporate the teachings of Bruehwiler et al. and include wherein the tension elements are bands. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution of tension elements that would have yielded predictable results.
Regarding claim 7, Burbank further discloses wherein a third guide channel (bottom 222 in Fig. 2B) is defined within the first link (220), a fourth guide channel (bottom 232 corresponding to 251 and 252) is defined within the second link (230); the cable (253 and 254) is a first cable; and the tool member (244) is a first tool member (part of 240 with 242); the connector (235) of the second link (230) is coupled to a second tool member (242) such that the second tool member (242) can rotate relative to the second link (230) about the second axis (435 in Fig. 4B); and the medical device (200 in Figs. 2A-B) further comprises: a second cable (251 and 252, see Fig. 4A for overview) comprising a proximal end portion (not shown, portions of 251 and 252 stretching through shaft 110) and a distal end portion (portions of 251 and 252 shown in Figs. 2A-B, see Fig. 4A for better visualization), the distal end portion of the second cable (portions of 251 and 252 shown in Figs. 2A-B, see Fig. 4A for better visualization) being within the third guide channel (bottom 222 in Fig. 2B) and the fourth guide channel (bottom 232), the distal end portion of the second cable (portions of 251 and 252 shown in Figs. 2A-B, see Fig. 4A for better visualization) being coupled to the second tool member (242), and the second tool member (242) being rotatable relative to the second link (230) about the second axis (435) as the distal end portion of the second cable (portions of 251 and 252 shown in Figs. 2A-B, see Fig. 4A for better visualization) is moved (col. 8, lines 50-59: “Yaw rotations, i.e., rotations 435 in FIG. 4B, corresponds to both rotating jaws 242 and 244 in the same direction and through the same angle. In particular, the backend mechanism pulling in a length of cable 252 and releasing an equal length of cable 251 will cause jaw 242 to rotate in a clockwise direction about the axis of pin 235. For this rotation, the guide channel in jaw 242 defines the moment arm at which cable 252 applies a force jaw 242, and the resulting torque causes jaw 242 to rotate clockwise and cables 251 and 252 to slide on the solid surface of guide channels in distal clevis 230”).
	However, since the device of Burbank utilizes cables, it fails to explicitly disclose using bands.
	In the same field of endeavor of articulating surgical instruments (abstract), Bruehwiler et al. teaches a medical device (100 in Fig. 3) comprising multiple links (302a and 302b of wrist 106) coupled to a tool member (104) and a shaft (102). The medical device (100) also comprises drive elements (PP [0035]: “The drive cables 308a-d extend proximally from the end effector 104 to the drive housing 108”) that are contemplated to be bands (PP [0027]: “The drive cables may be referred to and otherwise characterized as cables, bands… etc.”). Furthermore, bands inherently have planar inner and outer contact surfaces.
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Burbank disclosure to incorporate the teachings of Bruehwiler et al. and include wherein the tension elements are bands. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution of tension elements that would have yielded predictable results.

    PNG
    media_image1.png
    525
    711
    media_image1.png
    Greyscale
Regarding claim 11, Burbank further discloses wherein a portion of the inner guide surface (inner/medial surface of 222 in Figs. 2A-B) taken within a cross-sectional plane normal to a longitudinal center line of the first guide channel (upper pair of 222) is a linear portion (shown below, the channel of 222 is linear along this portion); and the inner contact surface (inner/medial surface of 253 and 254) contacts the linear portion (shown right) of the inner guide surface (inner/medial surface of 222) of the first link (220) as the second link (230) rotates relative to the first link (220) about the first axis (425 in Fig. 4B) in the first direction (inner facing side of 253, for example, presses inwardly against inner portion of 222 when 230 rotates clockwise, also see Fig. 2B).
	However, since the device of Burbank utilizes cables, it fails to explicitly disclose using bands with a planar inner contact surface.
	In the same field of endeavor of articulating surgical instruments (abstract), Bruehwiler et al. teaches a medical device (100 in Fig. 3) comprising multiple links (302a and 302b of wrist 106) coupled to a tool member (104) and a shaft (102). The medical device (100) also comprises drive elements (PP [0035]: “The drive cables 308a-d extend proximally from the end effector 104 to the drive housing 108”) that are contemplated to be bands (PP [0027]: “The drive cables may be referred to and otherwise characterized as cables, bands… etc.”). Furthermore, bands inherently have planar inner and outer contact surfaces.
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Burbank disclosure to incorporate the teachings of Bruehwiler et al. and include wherein the tension elements are bands. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution of tension elements that would have yielded predictable results.
Regarding claim 14, Burbank further discloses wherein the first link (220 in Figs. 2A-B) is a clevis (col. 5, line 49: “proximal clevis 220”), the distal end portion of the first clevis (left end of 220) comprises a first pin (col. 5, lines 66-67: “A pin 225 in proximal clevis 220 attaches distal clevis 230 to proximal clevis 220”), the second link (230) is a second clevis (col. 5, line 49: “a distal clevis 230”), the connector (235) of the second clevis (230) comprises a second pin (col. 6, lines 49-52: “A pin 235 in distal clevis 230 is perpendicular to pin 225 and defines a pivot axis, sometimes referred to as the yaw axis or grip axis, for effector 240 as a whole or jaws 242 and 244 individually”), the proximal end portion of the second clevis (right end of 230) is rotatably coupled to the first pin (225, see col. 5, lines 66-67 above), the second link (230) is rotatable relative to the first link (220) about the first pin (225, see Fig. 4B); and the tool member (244) is rotatable relative to the second clevis (230) about the second pin (235, see Fig. 4B).
Regarding claim 15, Burbank further discloses wherein the distal end portion of the first link (left end of 220 in Figs. 2A-B) comprises a first engagement surface (tab portion surrounding 225 in Fig. 2A, shown below), the proximal end portion of the second link (right end of 230) comprises a second engagement surface (tab portion surrounding 225 in Fig. 2B, shown below) in rolling contact with the first engagement surface (tabs roll against each other, see Fig. 4B); and the second link (230) is rotatable about the first axis (425 in Fig. 4B) as the second engagement surface (shown below) rotates relative to the first engagement surface (shown below, they rotate relative to one another in Fig. 4B).

    PNG
    media_image2.png
    253
    542
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    393
    545
    media_image3.png
    Greyscale

Regarding claim 18, Burbank further discloses wherein the second portion of the distal end portion of the cable (portion of 253 and 254 in Figs. 2A-B that wraps around 244) is coupled to the tool member (244) by a pin joint (235, cables 253 and 254 couple via 235 because pin joint 235 holds the cable and the tools in place, therefore it can be considered that the cable is coupled to tool 244 via the pin joint 235).
	However, since the device of Burbank utilizes cables, it fails to explicitly disclose using bands.
	In the same field of endeavor of articulating surgical instruments (abstract), Bruehwiler et al. teaches a medical device (100 in Fig. 3) comprising multiple links (302a and 302b of wrist 106) coupled to a tool member (104) and a shaft (102). The medical device (100) also comprises drive elements (PP [0035]: “The drive cables 308a-d extend proximally from the end effector 104 to the drive housing 108”) that are contemplated to be bands (PP [0027]: “The drive cables may be referred to and otherwise characterized as cables, bands… etc.”). Furthermore, bands inherently have planar inner and outer contact surfaces.
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Burbank disclosure to incorporate the teachings of Bruehwiler et al. and include wherein the tension elements are bands. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution of tension elements that would have yielded predictable results.
With respect to claim 29, Burbank discloses a medical device (200 in Figs. 2A-B) comprising: a first link (220), a second link (230), and a cable (253 and 254); the first link (220) comprising a proximal end portion (right end of 220) and a distal end portion (left end of 220), the proximal end portion (right end of 220) of the first link (220) being coupled to a shaft (110), the first link comprising an inner guide surface (inner/medial surface of 222) and an outer guide surface (left or right/lateral surface of 222), the inner guide surface (inner/medial surface of 222) and the outer guide surface (left or right/lateral surface of 222) collectively defining a first guide channel (upper 222 pair), a portion of the inner guide surface (inner/medial surface of 222) taken within a cross-sectional plane normal to a longitudinal center line of the first guide channel (upper 222 pair) being a first linear portion (this portion of 222 is linear, see below); and a portion of the outer guide surface (left or right/lateral surface of 222) taken within the cross-sectional plane being a second linear portion (this portion of 222 is linear, see below); the second link (230) comprising a proximal end portion (right end of 230) and a distal end portion (220), the proximal end portion (right end of 230) of the second link (230) being rotatably coupled to the distal end portion of the first link (coupled to left end of 220 via 225, see rotation in Fig. 4B), the second link (230) being rotatable relative to the first link (220) about a first axis (425), the distal end portion of the second link (left end of 230) comprising a connector (235) coupled to a tool member (244), the tool member (244) being rotatable relative to the second link (230) about a second axis (435 in Fig. 4B), and the second axis (435) being non-parallel to the first axis (425); the cable (253 and 254 in Figs. 2A-B) comprising a proximal end portion (not shown, right side of 253 and 254 through shaft 110) and a distal end portion (253 and 254 at distal end of device as shown in Figs. 2A-B), a first band portion of the distal end portion of the cable (253 and 254 going through channel 222 as shown in Figs. 2A-B) being within the first guide channel (253 and 254 through 222 in Fig. 2B), a second band portion of the distal end portion of the cable (253 and 254 wrapped around 244 in Figs. 2A-B) being coupled to the tool member (253 and 254 couple to 244 in Fig. 4A) such that the second link (230 in Fig. 4B) rotates relative to the first link (220) about the first axis (425) as the distal end portion of the cable (253 and 254 at distal end of device as shown in Figs. 2A-B) is moved (col. 8, lines 39-46: “Pitch axis rotations, i.e., rotations 425 in FIG. 4B, rotate distal clevis 230 about the pitch axis defined by pin 225. For clockwise rotation about the pitch axis, a backend mechanism (not shown) pulls in identical lengths of cables 253 and 254 while releasing the same lengths of cables 251 and 252. Cables 253 and 254 apply forces to distal clevis 230 at moment arms defined by the guide channels of cables 253 and 254 through distal clevis 230”); an inner contact surface of the cable (inner/medial surface of 253 and 254) contacting the inner guide surface of the first link (inner/medial surface of 222 on 220) as the second link (230) rotates relative to the first link (220) about the first axis (425 in Fig. 4B) in a first direction (inner facing side of 253, for example, presses inwardly against inner portion of 222 when 230 rotates clockwise, also see Fig. 2B); an outer contact surface of the cable (left or right/lateral surface of 253 and 254) contacting the outer guide surface of the first link (left or right/lateral surface of 222 on 220) as the second link (230) rotates relative to the first link (220) about the first axis (425 in Fig. 4B) in a second direction (outer facing side of 253, for example, presses outwardly against the lateral portion of 222 when 230 rotates counterclockwise, also see Fig. 2B), and the outer contact surface of the second cable portion (portion of 253 and 254 that wraps around 244) contacts a contact surface of the tool member (pulley surface of 244) [as] the second cable portion (portion of 253 and 254 that wraps around 244) bends about the second axis (235).
	However, since the device of Burbank utilizes cables, it fails to explicitly disclose using bands with a planar outer contact surface.
	In the same field of endeavor of articulating surgical instruments (abstract), Bruehwiler et al. teaches a medical device (100 in Fig. 3) comprising multiple links (302a and 302b of wrist 106) coupled to a tool member (104) and a shaft (102). The medical device (100) also comprises drive elements (PP [0035]: “The drive cables 308a-d extend proximally from the end effector 104 to the drive housing 108”) that are contemplated to be bands (PP [0027]: “The drive cables may be referred to and otherwise characterized as cables, bands… etc.”). Furthermore, bands inherently have planar inner and outer contact surfaces.
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Burbank disclosure to incorporate the teachings of Bruehwiler et al. and include wherein the tension elements are bands. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution of tension elements that would have yielded predictable results.
Regarding claim 32, Burbank further discloses wherein the cross-sectional plane (see annotated Fig. 2B highlighting plane above) is a first cross-sectional plane; a portion of the inner guide surface (inner/medial surface of 222 on 220) taken within a second cross-sectional plane (plane defined by straight-on view in Fig. 2C) parallel to the longitudinal center line (straight-on view is parallel, not perpendicular like the plane defined in annotated Fig. 2B shown above) of the first guide channel (upper 222 pair) defines an inner radius of curvature (inner circle shown below); and a portion of the outer guide surface (left or right/lateral surface of 222 on 220) taken within the second cross-sectional plane (plane defined by straight-on view in Fig. 2C) defines an outer radius of curvature (outer circle shown below).

    PNG
    media_image4.png
    279
    501
    media_image4.png
    Greyscale

Regarding claim 33, Burbank further discloses wherein the inner radius of curvature (inner circle shown above) is different than the outer radius of curvature (outer circle shown above) (as can be seen, the circles are different sizes and therefore have differing radii).
With respect to claim 37, Burbank discloses a medical device (200 in Figs. 2A-B), comprising: a first link (220) comprising a proximal end portion (right end of 220) and a distal end portion (left end of 220), the proximal end portion of the first link (right end of 220) being coupled to a shaft (110) and a first guide channel (222 in Fig. 2B) being defined within the first link (220); a second link (230) comprising a proximal end portion (right end of 230) and a distal end portion (left end of 230), the proximal end portion of the second link (right end of 230) being rotatably coupled to the distal end portion of the first link (right end of 230 couples to left end of 220 via 225, Fig. 4B shows rotation), the second link (230) being rotatable relative to the first link (220) about a first axis (425), the distal end portion of the second link (left end of 230 in Fig. 2A) comprising a connector (235) coupled to a tool member (244), the tool member (244) being rotatable relative to the second link (230) about a second axis (435 in Fig. 4B), the second axis (435) being non-parallel to the first axis (425); and a second guide channel (232 in Fig. 2A) being defined within the second link (230); and a tension means (254 and 243) for transmitting force through the first guide channel (222) and the second guide channel (232) rotate the second link (230) relative to the first link (220) about the first axis (425 in Fig. 4B), the tension means (254 and 243). having an inner contact surface (inner/medial surface of 253 and 254 in Figs. 2A-B) and an outer contact surface (left or right/lateral surface of 253 and 254), the inner contact surface (inner/medial surface of 253 and 254 in Figs. 2A-B) faces a first direction and contacts the inner guide surface (222) of the first link (220) as the second link (230) rotates relative to the first link (220) about the first axis (225) in a first rotation direction, the outer contact surface (left or right/lateral surface of 253 and 254) faces a second direction opposite the first direction and contacts the outer guide surface (left or right/lateral surface of 222 on 220) of the first link (220) as the second link (230) rotates relative to the first link (220) about the first axis (425 in Fig. 4B) in a second rotation direction opposite the first rotation direction (cables press on different sides of the channel 222 depending on how the first link rotates, the device is capable of moving in this way); and one of the inner contact surface (inside-facing surface of 253 and 254) or outer contact surface (outside-facing surface of 253 and 254) of the second band portion (portion of 253 and 254 wrapped around 244) contacts a contact surface of the tool member (244) and faces a third direction non-parallel to the first direction and the second direction (the contact surfaces faces outwards and to the left in Fig. 2A, perpendicular to the other directions, as it wraps around the pulley of 244).
	However, since the device of Burbank utilizes cables, it fails to explicitly disclose using bands with a planar outer contact surface.
	In the same field of endeavor of articulating surgical instruments (abstract), Bruehwiler et al. teaches a medical device (100 in Fig. 3) comprising multiple links (302a and 302b of wrist 106) coupled to a tool member (104) and a shaft (102). The medical device (100) also comprises drive elements (PP [0035]: “The drive cables 308a-d extend proximally from the end effector 104 to the drive housing 108”) that are contemplated to be bands (PP [0027]: “The drive cables may be referred to and otherwise characterized as cables, bands… etc.”). Furthermore, bands inherently have planar inner and outer contact surfaces.
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Burbank disclosure to incorporate the teachings of Bruehwiler et al. and include wherein the tension elements are bands. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution of tension elements that would have yielded predictable results.
Regarding claim 38, Burbank further discloses wherein the second cable portion (portion of 253 and 254 that wraps around 244 in Figs 2A-B) bends about the second axis (435 in Fig. 4B) when the tool member (244) is rotated relative to the second axis (435).
	However, since the device of Burbank utilizes cables, it fails to explicitly disclose using bands with a planar outer contact surface.
	In the same field of endeavor of articulating surgical instruments (abstract), Bruehwiler et al. teaches a medical device (100 in Fig. 3) comprising multiple links (302a and 302b of wrist 106) coupled to a tool member (104) and a shaft (102). The medical device (100) also comprises drive elements (PP [0035]: “The drive cables 308a-d extend proximally from the end effector 104 to the drive housing 108”) that are contemplated to be bands (PP [0027]: “The drive cables may be referred to and otherwise characterized as cables, bands… etc.”). Furthermore, bands inherently have planar inner and outer contact surfaces.
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Burbank disclosure to incorporate the teachings of Bruehwiler et al. and include wherein the tension elements are bands. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution of tension elements that would have yielded predictable results.
With respect to claim 39, Burbank further discloses wherein the inner guide surface (inner/medial surface of 222 in Figs. 2A-B) is planar (see Fig. 2B, this surface of 222 is aligned with a plane that intersects the length of the shaft) and the outer guide surface (left or right/lateral surface of 222 on 220) is planar (see Fig. 2B, this surface of 222 is aligned with a plane that intersects the length of the shaft). Since there is no special definition in the specification for “planar”, the definition “of, relating to, or lying in a plane” (Merriam-Webster) is included under the broadest reasonable interpretation of the claim.
With respect to claim 40, Burbank further discloses wherein the second cable portion (portion of 253 and 254 that wraps around 244 in Figs 2A-B) bends about the second axis (435 in Fig. 4B) when the tool member (244) is rotated relative to the second axis (435).
	However, since the device of Burbank utilizes cables, it fails to explicitly disclose using bands with a planar outer contact surface.
	In the same field of endeavor of articulating surgical instruments (abstract), Bruehwiler et al. teaches a medical device (100 in Fig. 3) comprising multiple links (302a and 302b of wrist 106) coupled to a tool member (104) and a shaft (102). The medical device (100) also comprises drive elements (PP [0035]: “The drive cables 308a-d extend proximally from the end effector 104 to the drive housing 108”) that are contemplated to be bands (PP [0027]: “The drive cables may be referred to and otherwise characterized as cables, bands… etc.”). Furthermore, bands inherently have planar inner and outer contact surfaces.
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Burbank disclosure to incorporate the teachings of Bruehwiler et al. and include wherein the tension elements are bands. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution of tension elements that would have yielded predictable results.
Regarding claim 41, Burbank further discloses wherein the inner guide surface (inner/medial surface of 222 in Figs. 2A-B) is planar (see Fig. 2B, this surface of 222 is aligned with a plane that intersects the length of the shaft) and the outer guide surface (left or right/lateral surface of 222 on 220) is planar (see Fig. 2B, this surface of 222 is aligned with a plane that intersects the length of the shaft). Since there is no special definition in the specification for “planar”, the definition “of, relating to, or lying in a plane” (Merriam-Webster) is included under the broadest reasonable interpretation of the claim.
Claims 9 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Burbank (US Patent No. 8,821,480 B2) in view of Bruehwiler et al. (PGPub US 2019/0099231 A1) as applied to the claims above, and further in view of Hattori et al. (US Patent No. 4,698,050).
Regarding claim 9, Burbank and Bruehwiler et al. render each of the preceding claims to be obvious, as shown above. However, since the device of Burbank utilizes cables, it fails to explicitly disclose using bands.
	In the same field of endeavor of articulating surgical instruments (abstract), Bruehwiler et al. teaches a medical device (100 in Fig. 3) comprising multiple links (302a and 302b of wrist 106) coupled to a tool member (104) and a shaft (102). The medical device (100) also comprises drive elements (PP [0035]: “The drive cables 308a-d extend proximally from the end effector 104 to the drive housing 108”) that are contemplated to be bands (PP [0027]: “The drive cables may be referred to and otherwise characterized as cables, bands… etc.”). Furthermore, bands inherently have planar inner and outer contact surfaces as they are commonly understood in the art to be a thin flat strip (Merriam-Webster). Therefore, Bruehwiler et al. teaches a band with a rectangular cross-sectional shape taken across a longitudinal center line of the band.
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Burbank disclosure to incorporate the teachings of Bruehwiler et al. and include wherein the tension elements are bands with rectangular cross-sectional shapes taken across a longitudinal center line of the band. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution of tension elements that would have yielded predictable results.
	However, Bruehwiler et al. fails to disclose wherein the band is constructed by a plurality of laminates.
	In the related field of torque transmission using bands (abtract), Hattori et al. discloses a band constructed by a plurality of laminates (abstract: "Disclosed is an improved laminated metallic belt consisting of at least two layers of an endless metallic band for use in a torque transmission device, which can transmit torque between two pulleys").
	It would have been obvious for one of ordinary skill in the art before the effective filing date to have further modified the combination of Burbank and Stroup et al. to incorporate the teachings of Hattori et al. and include wherein the band is constructed by a plurality of laminates. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution of material that would have yielded predictable results.
Regarding claim 35, Burbank and Bruehwiler et al. render each of the preceding claims to be obvious, as shown above. However, since the device of Burbank utilizes cables, it fails to explicitly disclose using bands.
	In the same field of endeavor of articulating surgical instruments (abstract), Bruehwiler et al. teaches a medical device (100 in Fig. 3) comprising multiple links (302a and 302b of wrist 106) coupled to a tool member (104) and a shaft (102). The medical device (100) also comprises drive elements (PP [0035]: “The drive cables 308a-d extend proximally from the end effector 104 to the drive housing 108”) that are contemplated to be bands (PP [0027]: “The drive cables may be referred to and otherwise characterized as cables, bands… etc.”). Furthermore, bands inherently have planar inner and outer contact surfaces as they are commonly understood in the art to be a thin flat strip (Merriam-Webster). Therefore, Bruehwiler et al. teaches a band with a rectangular cross-sectional shape taken across a longitudinal center line of the band and that the planar inner contact surface is opposite the planar outer contact surface.
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Burbank disclosure to incorporate the teachings of Bruehwiler et al. and include wherein the tension elements are bands with rectangular cross-sectional shapes taken across a longitudinal center line of the band and that the planar inner contact surface is opposite the planar outer contact surface. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution of tension elements that would have yielded predictable results.
	However, Bruehwiler et al. fails to disclose wherein the band is constructed by a plurality of laminates.
	In the related field of torque transmission using bands (abtract), Hattori et al. discloses a band constructed by a plurality of laminates (abstract: "Disclosed is an improved laminated metallic belt consisting of at least two layers of an endless metallic band for use in a torque transmission device, which can transmit torque between two pulleys").
	It would have been obvious for one of ordinary skill in the art before the effective filing date to have further modified the combination of Burbank and Stroup et al. to incorporate the teachings of Hattori et al. and include wherein the band is constructed by a plurality of laminates. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution of material that would have yielded predictable results.
Claims 12 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Burbank (US Patent No. 8,821,480 B2) in view of Bruehwiler et al. (PGPub US 2019/0099231 A1) as applied to the claims above, and further in view of Vargas (US Patent No. 8,075,476 B2).
Regarding claims 12 and 34 (combined for this rejection since they contain the same subject matter), Burbank and Bruehwiler et al. render all of the preceding claim limitations to be obvious, as shown above. Burbank further discloses wherein a side opening (opening shown in Fig. 2A leading into 222, shown below) into the first guide channel (222) is defined in the first link (220).

    PNG
    media_image5.png
    293
    572
    media_image5.png
    Greyscale

	However, Burbank fails to disclose wherein the medical device comprises a lock ring disposed about a portion of the first link; and the lock ring covers a portion of the side opening. Stroup et al. similarly fails to teach this.
	In the same field of endeavor of articulating medical devices (abstract), Vargas teaches a device (700 in Fig. 7) comprising a shaft (unmarked) with a lock ring (705, sheath 705 has a ring-shaped cross-sectional shape and locks over the shaft using seals 710 and 715 at either end) covering a portion of the shaft (unmarked). The lock ring (705) of Vargas would be able to bend and articulate with the wrist of Burbank, since it can be seen following the articulating portions in Fig. 7. Furthermore, the lock ring (705) would be capable of being placed over the opening of Burbank.
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have further modified the Burbank and Stroup et al. combination to incorporate the teachings of Vargas to include wherein the medical device comprises a lock ring disposed about a portion of the first link; and the lock ring covers a portion of the side opening. One of ordinary skill in the art would have been motivated to perform this modification in order to cover discontinuities and prevent undesired lubrication of structures such as the internal band systems of the Burbank and Stroup et al. combination (col. 7, lines 45-48: “The addition of the sheath 705 provides a smooth continuous surface that may be used to cover discontinuities. The sheath may also be used to prevent undesired lubrication of rigidizable structures”).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Burbank (US Patent No. 8,821,480 B2) in view of Bruehwiler et al. (PGPub US 2019/0099231 A1) as applied to the claims above, and further in view of Cooper et al. (US Patent No. 6,817,974 B2).
Regarding claim 17, Burbank and Bruehwiler et al. render all of the preceding claim limitations to be obvious, as shown above. However, Burbank fails to disclose wherein the first engagement surface comprises a first plurality of teeth; and the second engagement surface comprises a second plurality of teeth, intermeshed with the first plurality of teeth.
	In the same field of endeavor of articulating surgical devices (abstract), Cooper et al. discloses a wrist mechanism (120 in Figs. 14-15) comprising a first link (123) and a second link (124) wherein the first link (123) comprises a first engagement surface (shown below) and the second link (124) comprises a second engagement surface (shown below), wherein the first and second engagement surfaces (shown below) comprises a first plurality of teeth that intermesh together (col. 14, lines 15-17: “rolling contact between matching gear teeth 130 disposed on opposite sides of the disks”).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have further modified the Burbank and Stroup et al. combination to include the teachings of Cooper et al. and include wherein the first engagement surface comprises a first plurality of teeth; and the second engagement surface comprises a second plurality of teeth, intermeshed with the first plurality of teeth. One of ordinary skill in the art would have been motivated to perform this modification in order to “guide the [links] in yaw and pitch rotations” (col. 14, line 18).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771                                                                                                                                                                                                        /TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771